Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Pages 1-2, filed 01/24/2022, with respect to claims 1-20 have been fully considered and are persuasive, more specifically the relative location of the reflecting layer and the heat-insulating layers.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a reflective and heat-insulating QLED (Quantum Dot Light Emitting Diode) package device comprising:
“the reflecting layer covers the heat- insulating layer, and a reflecting substance or a refractive substance is uniformly distributed in the reflecting layer, such that light rays can uniformly irradiate on the adhesive layer for quantum dots, and particles of a heat-conducting substance are further uniformly distributed in the reflecting layer; the adhesive layer for quantum dots covers the reflecting layer; and


Claims 2-11 and 18-20 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 12: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a reflective and heat-insulating QLED (Quantum Dot Light Emitting Diode) package device comprising:
“providing a reflecting layer on the substrate provided with the heat-insulating layer, wherein a reflecting substance is uniformly distributed in the reflecting layer;
providing an adhesive layer for quantum dots on the reflecting layer; and
providing a moisture and oxygen blocking adhesive layer on the adhesive layer for quantum dots, wherein the moisture and oxygen blocking adhesive layer covers the adhesive layer for quantum dots”.

Claims 13-17 depend from claim 12, and therefore, are allowed for the same reason as claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826